Citation Nr: 1139068	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  11-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for monoclonal paraprotimia.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953 and from October 1953 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2011, the Veteran notified the RO that he wished to withdraw his appeal as to the May 2009 rating decision that granted service connection for type 2 diabetes mellitus and assigned it a ten percent rating and denied his claim for a total rating based on individual unemployability (TDIU).  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  Therefore, the Board does not have jurisdiction over these claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative claim that the appellant's monoclonal paraprotimia and lower extremity peripheral neuropathy were directly caused by his military service, including his presumptive exposure to Agent Orange and other herbicides during his many years of verified service in the Republic of Vietnam during the Vietnam era.  As to the peripheral neuropathy, it is also alleged that it was caused or aggravated by the Veteran's service connected type 2 diabetes mellitus and/or his monoclonal paraprotimia. 

In this regard, the record shows that the Veteran served in the Republic of Vietnam from approximately 1967 to 1973, he is service connected for type 2 diabetes mellitus, and he has been diagnosed with both monoclonal paraprotimia and lower extremity peripheral neuropathy.  Moreover, the record shows that the Veteran is competent and credible to report on what he can see and feel such as lower extremity numbness and weakness since military service even when not documented in his medical records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Given the above history, the RO in June 2010 attempted to obtain needed medical opinion evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  In this regard, the United States Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Despite this mandate by the Court, the Board does not find adequate the opinions provided by the June 2010 VA examiner.  

As to the monoclonal paraprotimia claim, the Board has reached this conclusion because, while the examiner opined that it was not caused by the Veteran's exposure to Agent Orange while in the Republic of Vietnam, he did not provide an opinion as to whether it was caused by any other in-service event that took place during the claimant's almost 30 years of active duty.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  

As to the peripheral neuropathy claims, the Board has reached this conclusion because, while the examiner opined that it was caused by the Veteran's monoclonal paraprotimia, he did not specifically say it was not also caused by his service connected type 2 diabetes mellitus or provide an opinion as to whether it was aggravated by his type 2 diabetes mellitus.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is also payable when service-connected disability has aggravated a non-service-connected disorder).  

Given these inadequacies, the Board finds that a remand is required to obtain an addendum to the VA examination to obtain answers to these questions.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

The record shows that the Veteran separated from military service in 1980.  However, the claims file contains very few medical records for the first two decades following his separation from military service.  Therefore, while the appeal is in remand status, an attempt should be made to obtain any outstanding treatment records for this time period.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

The record shows that the Veteran receives ongoing treatment for his monoclonal paraprotimia and lower extremity peripheral neuropathy from, among other places, the Fort Smith VA Medical Center.  Therefore, while the appeal is in remand status, his contemporaneous treatment records from this facility as well as from any other identified facility should also be obtained and associated with the claims file.  Id.

The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC, after obtaining all needed authorizations, should obtain and associate with the record any outstanding treatment records from 1980 to the current time, including the Veteran's contemporaneous treatment records from the Fort Smith VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the June 2010 VA examination by the same examiner if available or another qualified examiner if he is not available.  If another VA examination is deemed necessary to respond to the questions below, this examination must be scheduled.  The claims file is to be provided to the examiner for review in connection with the addendum and the examiner should state in the addendum that these records were reviewed.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  As to the Veteran's monoclonal paraprotimia, is it at least as likely as not that it was caused by any other in-service event, besides his presumptive herbicide exposure, that took place during the claimant's almost 30 years of active duty?

b.  As to the Veteran's lower extremity peripheral neuropathy, is it at least as likely as not that it was also caused by his type 2 diabetes mellitus?

c.  As to the Veteran's lower extremity peripheral neuropathy, is it at least as likely as not that it was aggravated by his type 2 diabetes mellitus?

Note 1:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 2:  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

Note 3:  In providing answers to the above questions, if the examiner concludes that the Veteran's lower extremity peripheral neuropathy was aggravated by his service connected type 2 diabetes mellitus, the examiner should provide a base-line as to the severity of the lower extremity peripheral neuropathy before being aggravated by his type 2 diabetes mellitus.

Note 4:  In providing answers to the above questions, the examiner is advised that the Veteran is competent and credible to report on what he can see and feel such as lower extremity numbness and weakness since military service even when not documented in his medical records.

3. The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

